DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWABLE CLAIMS
	Claims 1, 4-9, 13-16, 19-23, 38, 41, and 44-46 are allowable over the prior art. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Yackey on 05/10/2022.
Claim 1, ln. 5 “the manifold comprising a first side that is hydrophobic and a second side that is hydrophilic, the first side coupled to the second side and the first side between the absorbent core and the second side, wherein: the first side and the second side enclose the absorbent core” is replaced by --- the manifold comprising a hydrophobic envelope enclosing the absorbent core and a hydrophilic envelope enclosing the hydrophobic envelope, the hydrophobic envelope coupled to the hydrophilic envelope, wherein:---
Claim 2 (cancelled)
Claim 3 (cancelled)
Claim 12 (cancelled)
Claim 17 (cancelled)
Claim 38, ln. 5-6 reads ---wherein the distribution envelope comprises a distribution layer and an acquisition layer coupled to the distribution layer, wherein the distribution layer is a hydrophobic shell and the acquisition layer is a hydrophilic shell;---
Claim 40 (cancelled)
Claim 45, ln. 3-4 reads ---the [[first side]] hydrophobic envelope is an inner envelope having pores of about 50 microns; and the [[second side]] hydrophilic envelope is an outer shell having pores of about 400 microns.---

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Coulthard et al. (Pub. No.: US 2013/0053798 A1) which discloses an absorbent core, a hydrophobic layer, and a hydrophilic layer. Coulthard discloses that the hydrophobic layer is present on a top and bottom of the absorbent core, but fails to disclose that the hydrophobic layer encloses the absorbent core, as required by claim 1.
Accordingly, claim 1 and its dependents, claims 4-9, 13-14 and 45, are allowable over the prior art.
Similarly, claim 15 recites “the hydrophobic layer forms a first envelope around the absorbent core”. 
Accordingly, claim 15 and its dependents, claims 16, 19-23 and 46, are allowable over the prior art.
Claim 38 recites “wherein the distribution envelope comprises a distribution layer and an acquisition layer coupled to the distribution layer, wherein the distribution layer is a hydrophobic shell and the acquisition layer is a hydrophilic shell”. 
Accordingly, claim 38 and its dependents, claims 41 and 44, are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        



/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781